DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,249,082 ("Newman") in view of U.S. Patent No. 6,002,535 ("Jaulain").
Regarding claim 1, Newman discloses a tube retainer, comprising: 
a body (443, Fig. 13) comprising a flat disk shape (Fig. 13, has a flat face 482) configured to abut (Fig. 13) a face of a tube (441 forms a tube, Fig. 13), the body (443, Fig. 13) comprising a plurality of circumferentially spaced holes (holes created by tabs 484, 485, 486, Fig. 13) through the disk shape (482, Fig. 13); 
a plurality of flexure flanges (475, 476, 477, Fig. 13 with prongs 478,479, 480, Fig. 13 form flexure flanges) extending radially outwardly (Fig. 13) from the body (443, Fig. 13) and configured to flex relative to the body (443, Fig. 13) to provide a retaining force (col. 10, lines 25-28) to the body (443, Fig. 13) when installed in a housing assembly (442, Fig. 13) around the tube (441, Fig. 13); and 
a plurality of flexure legs (484, 485, 486, Fig. 13) axially extending from a tube (441, Fig. 13) contact side of the body (443, Fig. 13) and disposed outward (Fig. 13) of the plurality of circumferentially spaced holes (holes created by tabs 484, 485, 486, Fig. 13), wherein at least a portion of the plurality of legs (484, 485, 486, Fig. 13) include an inner diameter that is less than an outer diameter (see Fig. 13, inner diameter formed by legs is smaller than the outer diameter of 441, since legs fit in notches 444, 446, and 447 within 441) of the tube (441, Fig. 13) to provide a centering force to the tube (col. 10, lines 46-47).  
Newman does not explicitly disclose that the legs are disposed radially outward.
However, Jaulain discloses fastening rings with flexible tongues (LF, Figs. 2-7) connected to the ring and are radially outward (Fig. 5) or radially inward (Figs. 3, 6, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have legs, or tongues, disposed radially outward/inward as disclosed by Jaulain of the circumferentially spaced holes in Newman in order to provide greater surface area and improve the friction/resistance of the fastening ring. 
Regarding claim 3, Newman in view Jaulain discloses the tube retainer of claim 1, and Newman further discloses that the body (443, Fig. 13) defines a center optical hole (center hole of ring 443, Fig. 13) to allow light to pass to or from the tube (441, Fig. 13, is a lens tube therefore light can pass to or from it).  
Regarding claim 5, Newman in view of Jaulain discloses the tube retainer of claim 1, and Newman further discloses that the plurality of flexure legs (484, 485, 486, Fig. 13) include an L shape (see 486, Fig. 13, is L-shaped).  
Regarding claim 6, Newman in view of Jaulain discloses the tube retainer of claim 1, and Newman further discloses that the plurality of flexure flanges (475, 476, 477, Fig. 13 with prongs 478,479, 480, Fig. 13 form flexure flanges) are asymmetrically positioned (see Fig. 13) on the body (443, Fig. 13).  
Regarding claim 7, Newman in view of Jaulain discloses the tube retainer of claim 1, and Newman further disclose that the plurality of flexure flanges (475, 476, 477, Fig. 13 with prongs 478,479, 480, Fig. 13 form flexure flanges) are less thick than the body (443, Fig. 13, body is thicker than flanges, see Fig. 13).  
Regarding claim 8, Newman in view of Jaulain discloses the tube retainer of claim 1, and Newman further discloses that the plurality of flexure flanges (475, 476, 477, Fig. 13 with prongs 478,479, 480, Fig. 13 form flexure flanges) and flexure legs (484, 485, 486, Fig. 13) includes at least three of each (Fig. 13, there are three of each).  
Regarding claim 21, Newman in view of Jaulain discloses the tube retainer of claim 1, and Newman further discloses that each of the plurality of flexure legs (484, 485, 486, Fig. 13) is disposed outward (Fig. 13) of a corresponding circumferentially spaced hole of the plurality of circumferentially spaced holes (holes created by legs 484, 485, 486, Fig. 13).  
Newman does not explicitly disclose that the legs are disposed radially outward.
However, Jaulain discloses fastening rings with flexible tongues (LF, Figs. 2-7) connected to the ring and are radially outward (Fig. 5) or radially inward (Figs. 3, 6, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have legs, or tongues, disposed radially outward/inward as disclosed by Jaulain corresponding to the circumferentially spaced holes in Newman in order to provide greater surface area and improve the friction/resistance of the fastening ring.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Jaulain further in view of U.S. Patent No. 5,754,350 ("Sato").
Regarding claim 9, Newman in view of Jaulain discloses the tube retainer of claim 1, but does not explicitly disclose that the tube retainer is made of plastic or metal.  
However, Sato discloses a tube retainer (55, Fig. 1) made of metal (col. 4, lines 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a metal tube retainer as disclosed by Sato in the device of Newman in view of Jaulain in order to have an elastically deformable annular retainer.
Claims 10-11, 13-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,262,898 ("Nomura") in view of Newman further in view of Jaulain.
Regarding claim 10, Nomura discloses an optical assembly, comprising: 
an optical tube (24, Figs. 15, 17, 18A-18B); 
a housing assembly (12, Fig. 17) surrounding the optical tube (12 surrounds 24, Figs. 17, 18A), the housing assembly (12, Fig. 17) comprising a plurality of mounts (27, Fig. 17), wherein the optical tube (24, Figs. 15, 17, 18A-18B) axially extends past the plurality of mounts (see Fig. 18A, 24 extends past 12, and therefore past 27 within 12) ; and  
a tube retainer (26, Figs. 15-17), comprising: 
a body (26, Figs. 16-17) abutting a face of the optical tube (24, Figs. 15, 17), the body (26, Figs. 16-17) comprising a plurality of circumferentially spaced holes (26e, Fig. 16, col. 30, lines 35-36, or, holes for screws, Fig. 17, col. 20, lines 1-2); 
a plurality of flexure flanges (26a, Figs. 16-17) extending radially outwardly (Figs. 16-17, col. 30, lines 6-7) from the body (26, Figs. 16-17) each attached to a respective mount of the plurality of mounts (27, Fig. 17) such that each flexure flange is flexed (col. 29, lines 65-67) relative to the body (26, Figs. 16-17) to provide a retaining force (fitted, col. 30, lines 7, 30) to the body  (26, Figs. 16-17) to bias the tube axially (linear movement guide, col. 30, lines 3-5) into the housing assembly (12, Fig. 17).
Nomura does not disclose a plurality of flexure legs axially extending from a tube contact side of the body and disposed radially outward of the plurality of the circumferentially spaced holes, wherein the plurality of flexure legs at least partially surround the optical tube, contact an outer diameter of the optical tube, and are flexed outwardly by the outer diameter of the optical tube to provide a centering force to the tube.  
However, Newman discloses a plurality of flexure legs (484, 485, 486, Fig. 13) axially extending from a tube (441, Fig. 13) contact side of the body (443, Fig. 13) and disposed outward (Fig. 13) of the plurality of circumferentially spaced holes (holes created by tabs 484, 485, 486, Fig. 13); wherein the plurality of flexure legs  (484, 485, 486, Fig. 13) at least partially surround the optical tube (441, Fig. 13), contact an outer diameter (447, Fig. 13) of the optical tube (441, Fig. 13), and are flexed (Fig. 13) by the outer diameter (447, Fig. 13) of the optical tube (441, Fig. 13) to provide a centering force to the tube (col. 10, lines 46-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a plurality of flexure legs that surround the optical tube as disclosed by Newman in the device of Nomura in order to further ensure an exact centering fit.
Newman does not explicitly disclose that the legs are disposed radially outward and flexed outwardly.
However, Jaulain discloses fastening rings with flexible tongues (LF, Figs. 2-7) connected to the ring either radially outwardly or inwardly (Figs. 3, 5, 6, 7) and flexed outwardly (Figs. 3, 5, 6, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have legs, or tongues, disposed and flexed radially outward/inward as disclosed by Jaulain of the circumferentially spaced holes in Newman in order to provide greater surface area and improve the friction/resistance of the fastening ring. 

Regarding claim 11, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Nomura further discloses that the tube retainer (26, Figs. 15-17) is sandwiched between the housing assembly (12, Fig. 17) and an optical component mount (22, Fig. 17).  
Regarding claim 13, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Nomura further discloses that the body (26, Figs. 16-17)  includes a flat disk shape (Figs. 16-17, col. 30, lines 3-4).  
Regarding claim 14, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 13, and Nomura further discloses that the body (26, Figs. 16-17) defines a center optical hole (center hold of ring 26, Figs. 16-17) to allow light to pass to or from the tube (24, Figs. 15, 17, 18A-18B).  
Regarding claim 15, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 14, and Nomura further discloses that the plurality of circumferentially spaced holes (26e, Fig. 16, col. 30, lines 35-36, or, holes for screws, Fig. 17, col. 20, lines 1-2) are disposed through the disk shape (Figs. 16-17).  
Regarding claim 16, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Newman further discloses that the plurality of flexure legs (484, 485, 486, Fig. 13) include an L shape (see 486, Fig. 13, is L-shaped).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a plurality of L-shaped flexure legs as disclosed by Newman in the device of Nomura in view of Newman further in view of Jaulain in order to further ensure an exact centering fit.
Regarding claim 17, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Newman further discloses that the plurality of flexure flanges (475, 476, 477, Fig. 13 with prongs 478,479, 480, Fig. 13 form flexure flanges) are asymmetrically positioned (see Fig. 13) on the body (443, Fig. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to asymmetrically position the flanges as by Newman in the device of Nomura in view of Newman further in view of Jaulain in order to ensure an exact centering fit.
Regarding claim 18, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Nomura further discloses that the plurality of flexure flanges (26a, Figs. 16-17) are less thick than the body (26, Fig. 17, body is thicker than flanges, see Fig. 17).  
Regarding claim 19, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Newman further discloses that the plurality of flexure flanges (475, 476, 477, Fig. 13 with prongs 478,479, 480, Fig. 13 form flexure flanges) and flexure legs (484, 485, 486, Fig. 13) includes at least three of each (Fig. 13, there are three of each).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least three of each flexure flanges and legs as disclosed by Newman in the device of Nomura in view of Newman further in view of Jaulain in order to provide asymmetry and further ensure an exact centering and retaining fit.
Regarding claim 22, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, and Newman further discloses that each of the plurality of flexure legs (484, 485, 486, Fig. 13) is disposed outward (Fig. 13) of a corresponding circumferentially spaced hole of the plurality of circumferentially spaced holes (holes created by legs 484, 485, 486, Fig. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a plurality of legs disposed outward of a corresponding circumferentially paced hole as disclosed by Newman in the device of Nomura in view of Newman further in view of Jaulain in order to further ensure an exact centering fit.
Further, Jaulain discloses fastening rings with flexible tongues (LF, Figs. 2-7) connected to the ring either radially outwardly or inwardly (Figs. 3, 5, 6, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have legs, or tongues, disposed radially outward/inward as disclosed by Jaulain corresponding to the circumferentially spaced holes in Nomura in view of Newman further in view of Jaulain in order to provide greater surface area and improve the friction/resistance of the fastening ring.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Newman further in view of Jaulain further in view of U.S. Patent No. 5,754,350 ("Sato").
Regarding claim 20, Nomura in view of Newman further in view of Jaulain discloses the optical assembly of claim 10, but does not explicitly disclose that the tube retainer is made of plastic or metal.  
However, Sato discloses a tube retainer (55, Fig. 1) made of metal (col. 4, lines 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a metal tube retainer as disclosed by Sato in the device of Nomura in view of Newman further in view of Jaulain in order to have an elastically deformable annular retainer.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a tube retainer that is screwed down to the mounts of the housing assembly to flex the flexure flanges, is not taught or made obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878